Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-12, and 14-30 objected to because of the following informalities:  
In line 1 of each of the dependent claims 2-12 and 14-30, the word “Claim” as in the phrase “The refrigerant leak detection (RLD) system of Claim 1” or “The refrigerant leak mitigation (RLM) system of Claim 13” should be written with a lowercase c.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



For purposes of examination, these claims have been given their broadest reasonable interpretation as including both an operation in which only a single gas detection state is performed before the selected threshold detection is counted and operations in which this state is performed multiple times to allow further incrementing of the step counted.

In line 2 of claim 10, there is recited “a temperature/humidity sensor”.  The slash in this construction may be interpreted as either “and” or “or” and it is thus not clear whether the claim requires a single sensor capable of sensing both temperature and humidity, or if a sensor capable of sensing one or the other would fall within the scope of the claim.  For this reason, the scope of the claim cannot be positively ascertained and the claim is thus rejected under 35 U.S.C. 112(b) as being indefinite.
Claim 22 includes an equivalent recitation and is rejected as being indefinite for the same reasons set forth with regard to claim 10.
For purposes of examination, the sensor has been given its broadest reasonable interpretation as requiring only a sensor that is capable of sensing either temperature or humidity.

Claim 14 recites “The refrigerant metering system of Claim 13” with further limitations relating to “said SSC [sensor signal conditioner]”.  Claim 13 does not recite a “refrigerant metering system” and thus it cannot be determined what limitations are and 
For purposes of examination, claim 14 has been interpreted as reciting “The refrigerant leak mitigation (RLM) system of claim 13” to both receive proper antecedent basis from claim 13 and provide proper antecedent basis to claim 15.

Claim 26 recites the digital control processor being configured to deactivate an electrical component selected from a group consisting of “contactor; solenoid; refrigerant valve; and electronic expansion valve”.  As none of the elements of this Markush group includes an article (e.g. “a” or “the”) it is not possible to determine whether some of these elements which appear to match previously recited components (such as the “refrigerant valve” and “electronic expansion valve” which appear to potentially match the claimed “refrigerant flow valve” and “evaporator isolation valve”) require additional structure or may correspond to previously recited elements.  As such, it cannot be positively determined, for example, whether a system in which the processor may deactivate the refrigerant flow valve would fall within the scope of claim 26 without the recitation of further valves which may be deactivated by the processor.  Because the scope of the claim cannot be positively ascertained, claim 26 is rejected under 35 U.S.C. 112(b) as being indefinite.

For purposes of examination, each of these claims is given its broadest reasonable interpretation consistent with the specification and it is found that the valves of the Markush group may be the same elements as the previously claimed “refrigerant flow valve” or “evaporator isolation valve” providing that all limitations of both elements are taught in a single prior art structure and that the “refrigerant flow valve” and “evaporator isolation valve” remain separate structures.

Claims 2-9, 11, 12, 16-21, 23-25, and 29 are rejected as depending upon rejected base claims.

Claim 31 recites in lines 6-6 “initializing a Vref sensor threshold voltage STV”, but does not contain any preceding teaching to define the abbreviation “Vref”.  While applicant is allowed to be their own lexicographer, the specification does not appear to give any definition or description for the abbreviation Vref and it is unclear how a “Vref” sensor threshold voltage would differ from any other “sensor threshold voltage” which might be initialized or compared to sensed voltages.  Particularly, the consistent use of abbreviations in the specification and claims and the lack of any “non-Vref” sensor threshold voltage make it appear that this term is also intended as an abbreviation rather than merely a label with no further meaning attached.  Because the details required by 
Claim 32 includes an equivalent recitation and is rejected as being indefinite for the same reasons set forth above with regard to claim 31.
For purposes of examination, the term “Vref” has been given no patentable weight and has been treated only as a label or name applied to the “sensor threshold voltage”.

Claim 31 recites in lines 13-14 and 16-17, “said RGS RSV”.  This recitation lacks antecedent basis.  Although the claim includes in lines 10-12 a step of “monitoring a refrigerant sensor voltage (RSV) from said [refrigerant gas sensor] RGS”, the abbreviation “RGS RSV” is not used for this “RSV from said RGS” and it thus cannot be positively established if this abbreviation corresponds to this voltage or to some other element or signal that was not previously disclosed.  Because the details required by this term and the scope of the claim cannot be positively ascertained, the claim is rejected under 35 U.S.C. 112(b) as being indefinite.
Claim 32 includes an equivalent recitation and is rejected as being indefinite for the same reasons set forth above with regard to claim 31.
For purposes of examination, the term “RGS RSV” has been interpreted as referring to “a refrigerant sensor voltage (RSV) from said [refrigerant gas sensor] RGS” as recited in lines 10-12 of the claim, equivalent to a recitation of “said RSV from said RGS”.


Claim 32 includes an equivalent recitation and is rejected as being indefinite for the same reasons set forth above with regard to claim 31.
For purposes of examination, and because of the use of the plural “alarms”, the “audible/visible alarms” has been given its broadest reasonable interpretation as requiring that both audible and visible alarms be activated.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 14 and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
As discussed in the above rejections of the claims under 35 U.S.C. 112(b), claim 14 depends upon claim 13 but recites further limitations of “the refrigerant metering system of claim 13” rather than the “refrigeration leak mitigation (RLM) system” recited in 
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

Allowable Subject Matter
Claims 1-32 are considered to read over the prior art of record because the prior art of record does not teach or suggest the claimed combination of features, particularly:
Independent claims 1 and 13 each recite a refrigerant leak detection and/or mitigation system in which a closed control loop formed by a sensor signal conditioner and a digital control processor compare a voltage received by a refrigerant censor with both a lower threshold voltage and an upper threshold voltage, incrementing a counter toward an alarm threshold when the sensor voltage exceeds the upper threshold voltage and decrementing it away from the alarm threshold when the sensor voltage falls below the lower threshold voltage.
Independent claims 31 and 32 each teach a method which includes only a single sensor threshold voltage to which the refrigerant sensor voltage is compared but further teach this threshold to be incremented (in step 8) along with a level counter when the refrigerant threshold voltage is greater than the threshold (step 7), the level counter being compared to an alarm trip value to activate an alarm, and further teaches decrementing 
All dependent claims depend upon one of these independent claims and include all allowable subject matter thereof (however see the above rejections of claims 14 and 15 under 35 U.S.C. 112(b) as lacking antecedent basis and under 35 U.S.C. 112(d) as failing to limit the claims from which they depend.)
However, these claims cannot be considered "allowable" at this time due to the rejections under U.S.C. 112(b) or (d) set forth in this Office Action.  Specifically, independent claims 1, 13, 31 and 32 and various claims depending therefrom have been rejected under 35 U.S.C. 112(b) while claims 14 and 15 have been rejected under 35 U.S.C. 112(d) as set forth above.  Therefore upon the claims being rewritten or amended to overcome the rejections under 35 U.S.C. 112 set forth in this Office Action, further consideration of this claim with respect to the prior art will be necessary.

    PNG
    media_image1.png
    473
    544
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    789
    580
    media_image2.png
    Greyscale

US Publication 2014/0123685 A1 to Kim et al. teaches in figs. 1 and 3, shown above, a refrigerant leak detection and mitigation system and method for an air conditioning system in which a leak is detected by a sensor (240, taught in ¶ 28 to “directly or indirectly” sense leakage of refrigerant) and teaches multiple threshold times for the leakage detection and response system, such that for a detection time less than the first reference time (t1), no action is taken, for a time greater than the first reference time (t1) but less than the second reference time (t2) only a single evaporator valve is closed, and for a time greater than the second reference time (t2) both evaporator valves are closed 

US Patent No. 9,638,436 B2 to Arensmeier et al. teaches in col. 30, lines 62-col, 31, line 13, an HVAC system control and monitoring system in which false positive fault detections are avoided by incrementing a counter when a failure of a component is detected but decrementing the counter by one when the proper operation of a component is detected and only indicating an error when the counter is incremented to a certain level, but teaches this operation based on the binary of whether or not a fault is detected rather than on a comparison of a detection value such as a sensor voltage to a spectrum of values on which multiple thresholds are provided as taught in claims 1 and 13 or on which a single threshold is moved up and down based on detection results as taught in claims 31-32.

US Patent No. 10,060,642 to Sikora et al. teaches in ¶ 12, lines 22-43, an HVAC system in which a controller 220 initiates a fault detection operation in which dampers are operated to determine whether a fault is present.  If a damper fault is detected, a counter is incremented by the controller but if no fault is detected, the counter is decremented by 

As such, none of Kim, Arensmeier and Sikora taken alone or in combination teaches or renders obvious the teachings of the instant independent claims with regard to the control operation of the processor in determining the presence of a refrigerant leak.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385.  The examiner can normally be reached on Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL C COMINGS/Examiner, Art Unit 3763                                                                                                                                                                                                        16 September 2021
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763